Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154355(39)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re ESTATE OF CATHERINE KLEIN.                                                                          Joan L. Larsen,
  _________________________________________                                                                           Justices


  DEPARTMENT OF COMMUNITY HEALTH,
          Appellee,
                                                                    SC: 154355
  v                                                                 COA: 329715
                                                                    Saginaw Probate Ct:
                                                                      14-131545-DE
  SHARON PUMFORD, Personal Representative of
  the Estate of CATHERINE KLEIN,
                Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of appellant to extend the time for filing
  her reply is GRANTED. The reply submitted on November 29, 2016, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 7, 2016
                                                                               Clerk